Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ representatives, Mr. Hyun Yong Lee and Mr. Sangwon Kim, on March 30, 2021.
The application has been amended as follows.  The claims have been amended as follows.  Claim 1 has been amended as shown below.  
1.  (currently amended) A composition containing ginseng saponin as an active ingredient which is useful for extending the lifespan of cells and promoting differentiation of cells,  
(i) wherein the extending of the lifespan of cells is suppressed by β-galactosidase, 
(ii) wherein the promoting of the differentiation of cells is promoting of differentiation of stem cells, 
(iii) wherein the ginseng saponin contains 90% or higher of protopanaxadiol-based saponin,
(iv) wherein the protopanaxadiol-based saponin includes a compound K, Rd, F2, and Rg3 which are active protopanaxadiols, and 
(v) wherein the ginseng saponin is prepared by 
	exposing the ginseng to steam under a pressure of 1.1 kg/cm2 while removing 
	continuously injecting air into the ginseng subjected to the step S1 and cooling the ginseng to 90°C or lower (step S2); 
	repeating 

	extracting the saponin by adding 80% ethyl alcohol to the ginseng subjected to the step S4, and concentrating the extracted saponin (step S5);  
	preparing a suspension by dissolving the concentrated saponin in ethanol and adding sterilized water, after step S5 (step S6); 
	adding 
	precipitating the solution subjected to the reaction of step S7 by centrifugation and (step S8); 
	adding to the dissolved precipitate to form a second precipitate, resuspending the second precipitate filtering second precipitate (step S9); and 
	concentrating the filtrate, to produce the composition comprising the ginseng saponin (step 10).
  
The following is an examiner’s statement of reasons for allowance.  The claimed composition is free of the prior art.  Korea Polytechnic University Industry Academic Cooperation Foundation (KR 1020120089974 A), a machine translation of which, via the KIPO, referred to as Examiner cannot read Korean, discloses an improved method for purifying saponins, in particular PPDs, from ginseng, by the high-pressure and high-temperature extraction method, abbreviated as HCW, which is an alternative to the aqueous-ethanol reflux extraction method.  In HCW, the extraction of the PPDs is conducted by hot compressed water at a pressure of 2.2 MPa and a temperature of 140 or 180 degrees C, for 60 minutes at a flux rate of 20 ml/min.  See pp. 1-5 and 7 of this 21 pp. document.  Applicants’ extraction method recited in claim 1 has different steps.  
Lee et al. (“The effect of ginsenosides on hepatogenic differentiation using placenta-
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923.  The examiner can normally be reached on M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2021-03-24